Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding line 2 of claim 1, the phrase "such as" (i.e. “such as raw or low pasteurized milk”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). On lines 10 and 16 of claim 1, the phrase “the excitation” lacks antecedent basis. In step d) of the method in claim 1, the phrase “by adding a predetermined quantity of water to separate by filtration the soluble serum proteins from the coagulated caseins suspended in the solution” is indefinite since it is not clear from this phrase whether a step of filtration actually occurs in the method after diluting the mixture with the predetermined quantity of water. A physical step of filtering the diluted mixture to separate the coagulated caseins from the soluble serum proteins in the mixture has not been positively recited in the method, and it is unclear whether such a filtration step occurs in the method from this phrase recited in step d).  In step e) of claim 1, the phrase “acquiring a plurality of right-angle fluorescence spectra of said diluted mixture” is indefinite since it is not clear whether this step occurs after diluting the mixture with the predetermined quantity of water, or whether this step occurs after both diluting the mixture with the predetermined quantity of water and filtering the diluted mixture in order to separate the coagulated caseins from the soluble serum proteins. It applied” in this step. It is not clear what computations or steps must be performed using the frontal and right-angle fluorescence spectra in order to determine the content of caseins and of serum proteins in the liquid foodstuff.  In addition, this phrase in step f) of the method should be changed to -- by applying a multi-path analysis to the plurality of frontal fluorescence spectra and to the plurality of right-angle fluorescence spectra—so as to use the same terminology as recited in steps c) and e) of claim 1. 
Regarding line 3 of claim 2, the word “preferably” (i.e. “preferably equal to 280 nanometers”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding line 2 of claim 3, the word “preferably” (i.e. “preferably equal to 4.55 or 4.6”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
On line 3 of claim 4, the phrase “the tryptophan” lacks antecedent basis. 
On line 2 of claim 5, the phrase “the ratio” lacks antecedent basis. Regarding line 3 of claim 5, the word “preferably” (i.e. “preferably equal to 3””) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record teaches or fairly suggests a method for determining both caseins and serum proteins in a single sample of a liquid foodstuff comprising the steps of adding a buffer with a predetermined pH to a sample of a liquid foodstuff such as raw or low pasteurized milk to form a solution, wherein the caseins coagulate in the solution and the serum proteins are solubilized in the solution, stirring the solution to form a homogeneous mixture of the serum proteins and the coagulated caseins, acquiring a plurality of frontal fluorescence spectra of the mixture, diluting the mixture with a predetermined quantity of water, filtering the diluted mixture so as to separate the coagulated caseins from the soluble serum proteins which are present in a filtrate, acquiring a plurality of right-angle fluorescence spectra of the diluted filtrate, and determining a content of caseins and serum proteins in the liquid foodstuff by applying a multi-path analysis to the frontal and right-angle fluorescence spectra. The closest prior art to Birlouez et al (US 2017/0138848) teaches of a method for estimating denatured serum proteins in a milk sample, wherein steps of the method comprise precipitating caseins and denatured proteins in the milk sample by adding a buffer to the sample having a pH predetermined to precipitate the caseins and denatured proteins in the sample while leaving a transparent supernatant containing 
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Ma et al who teach of a front-face spectroscopy-based method to determine casein in raw milk; Diez et al who teach of a front face fluorescence method to predict nutritional parameters in heat treated infant formulas; Acharid et al who teach of a front face fluorescence method to monitor compounds in processed carrot baby food; Lacotte et al who teach of a fluorescence-based analyzer to assess cheese milk denatured whey proteins; Stenne who teaches of a process for manufacturing cheeses; Birlouez-Aragon who teaches of a method for evaluating the heat treatment to which milk is subjected; Bendtsen et al who teach of a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        April 19, 2021